UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

----------------------------------------x
LAURENE YU,

                            Plaintiff,      17 Civ. 7327

     -against-                                  OPINION

CITY OF NEW YORK, et al.,

                            Defendants.

----------------------------------------x
APPEARANCES:


          Pro Se

          LAURENE YU
          335 East 14th Street, #52
          New York, NY 10009


          Attorneys for Defendants

          Elizabeth Haley Robins
          New York City Law Department
          100 Church Street
          New York, NY 10007
Sweet, D.J.




           The defendants City of New York (" the City") and

Administration for Children Services ("ACS")          (collectively,

the "Defendants" ) have moved pursuant to Rules 12(b) (1) and

12(b) (6) of the Federal Rules of Civil Procedure to dismiss

the Complaint of plaintiff prose Laurene Yu ( "Plaintiff" or

"Yu") alleging violations of Title VII of the Civi l Rights

Act of 1964 ("Title VII") , the Age Discrimination Act of 1967

(the "ADEA"), the Equal Prote ct ion Clause , the Due Process

Clause , 42 U.S.C.   §§   1983, 42 U.S.C.   §   1981, New York State

Human Rights Law ("NYSHRL"), and New York Ci t y Human Rights

Law (" NYCHRL") .



           Based upon the conclusions set forth below , the

motion of the Defendants is granted .



  I. Prior Proceedings




           Plaintiff was employed by ACS from April 28 , 2008

until on or around September 15 , 2016 , when she was

terminated. See Compl .    ~~   1, 15.




                                    1
             In July 2017, Plaintiff filed a complaint against

the City and ACS with the Equal Employment Opportunity

Commission (the "EEOC") alleging discrimination and

retaliation. Id.      ~   35; Robins Deel. Ex. A. Specifically,

Plaintiff brought complaints under Title VII , the Fourteenth

Amendment, § 1981, and§ 1983 that she was discriminated

against on the basis of race ("Asian") , color ("yellow") ,

religion (unidentified in the Complaint) , sex (female) ,               1   and

national origin ("Chinese " ); under NYSHRL that she was

discriminated against on the basis of these characteristics

and disability (unidentified) , predisposing genetic

characteristics (unidentified) , and marital status

(unidentified); and under NYCHRL that, in addition to these

characteristics , she was discriminated against o n the basis

of partnership status (unidentified) , sexual orientation

(unidentified), alienag e        (unide ntified), and citizenship

status (unidentified) . Id. Plaintiff further alleged that she

was retaliated against, subjected to a h o stile work

environment, and defamed. See Compl.at 1-2.



             On August 10, 2017 , the EEOC informed Plaintiff

that it was unable to conclude that there had been any


       Wh il e Plaintiff does not explicitly identify her sex in the
Comp laint , Plaint i ff describes being referred to as the " Asian girl ,"
Compl . ~ 2 , and it is therefore presumed that Plaintiff is female .
                                       2
violation of the statutes and was therefore closing its file

on Plaintiff's charges against ACS. See Compl . at 9 .

Plaintiff was also informed that she had 90 days to file a

lawsuit under federal law based on these charges or her right

to sue would be lost.    Id.



             Plaintiff filed her Complaint in this action on

September 25, 2017 , alleging violations of federal,     state,

and city laws, and containing the allegations described

below.



             The instant motion was marked fully submitted on

June 21 , 20 1 8 .



   II.   The Facts



             The following facts are derived from the

allegations in and the attachments to the Complaint , as well

as the exhibits annexed to the Declaration of Assistant

Corporation Counsel Elizabeth H. Robins. These documents are

considered as documents referenced in the Complaint ,

documents on which Plaintiff relied in bringing the suit, and

matters to which judicial notice may be taken. See Chambers

v . Time Warner, Inc., 282 F.3d 147, 153 (2d Cir. 2002) .
             On April 28 , 2008, Plaintiff was hired by ACS to

work as a graphic artist. Compl. i 1.· Plaintiff maintained

her employment at ACS until September 2016. Id. i 26.



            Between 2008 and 2011 , Yu was disciplined on three

separate occasions for insubordination, and using profane,

rude, and disrespectful language towards her supervisors,

among other things. See Robins Deel. Ex. Hat 1.



            On April 12, 2012 , Yu filed a complaint with the

New York State Division of Human Rights            (the "NYSDHR")

against the Cit y and ACS alleging that her supervisors,

including Laura Postiglione , discr iminated against Yu because

of her national origin and race/color, and retaliated against

her. 2 See Robins Deel. Ex. Bat 1-10. On January 28 , 2013 ,

the NYSDHR concluded that there was no probable cause to

believe that ACS or the City had subjected Yu to retaliation

or discrimination.      Id. Among other things , the NYSDHR found

that although there was evidence that Yu 's supervisor asked

why ACS did not give her position t o "the Asian girl" upon

2
       Plaintiff alleges in her Comp laint that, sometime "in 2013 ," she
filed a complaint with the NYSDHR claiming that her former director ,
Postiglione , told a co - worker that "they should go after the Asian girl ."
Compl . 1 2. It seems that Plaintiff is referring to the NYSDHR complaint
that she actually filed on April 12, 2012 , which was decided on January
28 , 2013 and i s described in this Opinion . See Robins Deel. Ex. B .
                                      4
learning that she had been demoted, this comment did not

indicate discriminatory animus.   Id. at 12. According to the

Complaint, within two weeks of filing this NYSDHR claim in

April 2012, Plaintiff was disciplined with "30 days without

pay due to inflamed charges." Id.   ~   3. The Complaint does not

allege what these "charges" were, or why they were

"inflamed."



          After an altercation with her supervisor on May 31,

2012, Yu was served with charges for attempting to intimidate

her supervisor by throwing a flash drive at her; using

disrespectful language; failing to exercise appropriate care

of agency equipment; failing to be courteous and considerate;

and engaging in conduct detrimental to the Agency. See Robins

Deel. Ex. C. On April 4, 2013, New York City Administrative

Law Judge Kara J. Miller ("ALJ Miller") affirmed these

charges and recommended that Yu be suspended for 30 days

without pay as a result. See id. In reaching her decision,

ALJ Miller stated that Plaintiff's testimony was "self-

serving and contrived," and that "[a]t times it appeared as

though [Plaintiff] was fabricating the testimony as she was

testifying." Id. at 3. ALJ Miller also found incredible the

testimony of Ronald Lehman ("Lehman"), who stated that

Postiglione told him, after being demoted, that "they should
                              5
have gotten the Asian girl." See id. at 5-6. Instead, ALJ

Miller credited the testimony of Postiglione, who denied

making racially disparaging comments about Yu and who

testified that she was not even demoted, but merely changed

titles.   Id. at 6. ALJ Miller further pointed out that

Plaintiff had filed numerous unsubstantiated discrimination

complaints against Postiglione, including the NYSDHR

complaint described above.   Id. at 5.



           ALJ Miller's recommendation was affirmed by ACS on

April 29, 2013. See Robins Deel. Ex. D. Plaintiff appealed

that decision to the New York City Civil Service Commission

(the "CSC"), which affirmed ACS's decision on December 9,

2013. See Robins Deel. Ex. E. Plaintiff thereafter commenced

an Article 78 proceeding appealing the CSC decision, which

was dismissed because the CSC determination was unreviewable

in light of Yu's failure to show that the CSC acted

illegally, unconstitutionally, or in excess of its

jurisdiction in making its determination. See Compl.      ~   6;

Robins Deel. Ex. F. Plaintiff alleges that after filing this

Article 78 proceeding, the City "post[ed] inflammatory

charges and comments on the Internet." Compl.   ~   6. The

Complaint has no allegations as to the content of the



                                6
comments or the specific date of the comments, other than the

year.



           Plaintiff alleges that in January 2015 she was

denied an application for a "Mayors scholarship," and that

Personnel Director Faustina Haynes ("Haynes") "retaliated" by

stating that the "agency is not able to support [Yu]." Compl.

<j[   7.



           In 2 015, Plaintiff allegedly:      ( 1) "filed a

complaint to Gladys Carrion, Commissioner, that Discipline

Lawyer, Susan Hochberg, Esq." was "proffering a witch hunt on

 [Yu]" and "violating Hatch Act because she was campaigning to

be Judge on working hours"; and (2) "complained to Personnel

and agency EEO that            . Kaytlin Simmons .               was

continuing their hostile treatment towards [Yu]; sabotaging

[her] computer, keeping [her] out of meetings and failing to

provide [her] with salary parity and the computer resources

[she] needed." Id.    <J[   11-12.



           In January 2016, Plaintiff was allegedly written

up, "with urgency from [Simmons]," by her supervisor Dan

Sedlis one week before his retirement.        Id.    <J[   13.



                                     7
          On March 10, 2016, Plaintiff allegedly submitted a

"Workplace Violence Report," which was dismissed.        Id.   ~   16.

On March 13, 2016, Plaintiff alleges that she was accused of

threatening Simmons and was threatened by ACS attorneys

Starker and Hochberg, who, along with Simmons and Assistant

Commissioner Andre Brown, "abused their powers to have [Yu]

escorted off the property, embarrassed [her], and suspended

[her] for 30 days without pay." Id.     ~~    14, 16-17. Plaintiff

also alleges that, on this same day, her "complaints were

dismissed" by ACS, which "failed to investigate [Plaintiff's]

counterclaims of harassment and disorderly conduct by

[Simmons] and her alliances." Id.   ~   15.



          Plaintiff claims that on March 16, 2016 she emailed

ACS and asked Starker "what Management wanted from [Yu] so

[she] could readily improve," but was "railroaded" when

Starker "refused to answer [Yu]" and stated "the Union would

assist." Id.   ~   18.



          Plaintiff contends that she was "involuntarily

relocated" to a warehouse in Brooklyn on April 13, 2016,

which "forced" her to "pack [her] 8 years of work in two

hours, hurting [her] back from their aggressive bullying."



                              8
Id. i 20. The Complaint provides no specific facts regarding

what this "bullying" entailed or who was responsible for it.



          Plaintiff alleges that she was "deprived, denied,

and pulled out of a city training, in a classroom full of

people" on April 14, 2016. Id. i 21. The Complaint provides

no further details regarding her removal from the training or

who was responsible for it.



          In July 2016, Plaintiff filed "an internal agency

EEO complaint of retaliation, due to [her] involuntary

relocation," which was dismissed.   Id. i 22.



          In August 2016, warehouse supervisor Kenny Charles,

Brown, and Starker allegedly changed Plaintiff's time sheet

without her consent to withhold two days of pay "when [she]

had no access to a working computer at the warehouse

location." Id. i 23.



          In August 2016, a proceeding was held before New

York City Administrative Law Judge Alessandra F. Zorgniotti

("ALG Zorgniotti") after Plaintiff was charged with using

disrespectful language towards her supervisors; failing to be

courteous and considerate of fellow employees; sending
                              9
discourteous e-mails; failing to obey orders; engaging in

threatening behavior; and conducting herself in a manner

prejudicial to good order and discipline of the agency. See

Robins Deel. Ex. G at 2. This proceeding arose out of an

incident between Yu and her then-supervisor, Simmons, on

March 10 and 11, 2016. Id. at 3. Specifically, when Yu sought

Simmons's approval of her timesheet and an overtime request,

Simmons explained that ACS policy prevented her from

approving them without further action by Yu and others. Id.

at 3-4. In response, Yu allegedly became "extremely irate"

and began yelling at Simmons. Id. at 4-5. At one point, Yu

"point[ed] at [Simmons] in an aggressive manner while yelling

something to the effect that,   'I'm going to take you down. I

am going to take everyone here down.'" Id. at 6. Other

employees felt threatened by Yu's behavior, and Yu was

ultimately escorted out of the building. Id. ALJ Zorgniotti

found that Plaintiff sent aggressive text messages and e-

mails to ACS employees following her suspension, in which Yu

called the employees "disgusting" and told them to "grow up,"

among other things. Id. at 7. ALJ Zorgniotti also noted that

Plaintiff had a "demonstrated pattern of disrespectful and

threatening behavior," and that she had been "formally

disciplined on five prior occasions." Id. at 12. As a result,



                                10
on September 1, 2016, ALJ Zorgniotti recommended that Yu be

terminated from her employment. Robins Deel. Id. at 15.



          Plaintiff alleges that on August 28, 2016, Hochberg

allegedly told Plaintiff she should resign.   Id. ! 24.



          On September 11, 2016, Yu alleges that she reported

"abuses" to the Department of Investigation ("DOI"). Compl. !

25. The Complaint alleges no further details about the nature

of these "abuses" or who committed them.



          On September 15, 2016, Plaintiff was terminated

after ACS adopted ALJ Zorgniotti's recommendation.   Id. ! 26.

Plaintiff subsequently appealed that decision to the CSC,

which affirmed the decision. See Compl. ! 27; Robins Deel.

Ex. J. On February 6, 2017, the CSC denied reconsideration of

Yu's prior 30-day suspension and her termination, her request

to transfer to another agency, and her request for

reinstatement to the agency. Compl. ! ! 29-31.



          Plaintiff contends that she was "railroaded and

dismissed" in March 2017 when she emailed the "NYC City Wide

Services Commissioner .   . to review [her] case, in which



                              11
the Chief of Staff, Quinton Haynes[,] emailed [her] back and

said [she] should reach out to ACS." Id. i   32.



           In July 2017, Plaintiff allegedly submitted an

application for an internship with the City, which was

denied.   Id. i 34. The Complaint does not specify the City

agency to which she applied or the circumstances of the

denial.



           Also in July 2017, Plaintiff filed a complaint with

the EEOC for discrimination and retaliation.   Id. i 35. That

complaint was dismissed on August 10, 2017. See id. at 9.



           Plaintiff claims that on September 18, 2017 the

city "closed [her] case to appeal [her] unemployment," and

that, as of September 22, 2017, she had "exhausted mediation

and collective bargaining remedies, through a cycle of

management and lawyer abuse." Id. i i 37-38. Plaintiff also

contends that justice has been "denied, deprived and

delayed." Id.



  III. The Applicable Standard




                               12
  Defendants have moved to dismiss pursuant to Federal Rules

of Civil Procedure 12 (b) (1) and 12 (b) (6). "A court faced with

a motion to dismiss pursuant to both Rules 12(b) (1) and

12(b) (6) must decide the jurisdictional question first

because a disposition of a Rule 12(b) (6) motion is a decision

on the merits and, therefore, an exercise of jurisdiction."

Magee v. Nassau County Medical Center, 27 F.Supp.2d 154, 158

(E.D.N.Y. 1998)   (citing Rhulen Agency, Inc. v. Alabama Ins.

Guar. Ass'n, 896 F.2d 674, 678      (2d Cir. 1990)).



       a. Motion to Dismiss Under Rule 12(b) (1)



          Motions to dismiss for lack of subject matter

jurisdiction are considered under Rule 12 (b) (1). "When

considering a motion to dismiss for lack of subject matter

jurisdiction . . . a court must accept as true all material

factual allegations in the complaint." Shipping Fin. Servs.

Corp. v. Drakos, 140 F.3d 129, 131 (2d Cir. 1998). Still,

"jurisdiction must be shown affirmatively, and that showing

is not made by drawing from the pleadings inferences

favorable to the party asserting it." Id. at 131. As a

result, a court may consider affidavits and other material

beyond the pleadings to resolve jurisdictional questions



                               13
under Rule 12(b) (1). Robinson v. Government of Malaysia,           269

F.3d 133, 140   &   n.6 (2d Cir. 2001).



       b. Motion to Dismiss Under Rule 12(b) (6)



          To "survive a motion to dismiss, a complaint must

contain sufficient factual matter, accepted as true, to

'state a claim to relief that is plausible on its face.'"

Ashcroft v. Iqbal,     556 U.S. 662, 678   (2009)   (quoting Bell

Atl. Corp. v. Twombly,     550 U.S. 544, 570 (2007)). Unless a

plaintiff's well-pleaded allegations have "nudged [her]

claims across the line from conceivable to plausible,         [the

plaintiff's] complaint must be dismissed." Twombly,         550 U.S.

at 570; see also Iqbal,     556 U.S. at 678   ("Where a complaint

pleads facts that are 'merely consistent with' a defendant's

liability, it 'stops short of the line between possibility

and plausibility of 'entitlement to relief,'" and must,

therefore, be dismissed.")     (citations omitted).



          Moreover, the Court must only accept as true the

allegations that contain factual matter, and need not accept

as true the allegations that merely state legal conclusions.

See, e.g., Harris v. Mills,     572 F.3d 66, 72     (2d Cir. 2009);

Patane v. Clark, 508 F.3d 106, 112 (2d Cir. 2007); Thompson
                                  14
v. ABVI Goodwill Servs., 531 F. App'x 160, 162 (2d Cir.

2013). Additionally, "Plaintiff's failure to include matters

of which as pleaders [she] had notice and which were integral

to [her] claim-and that [she] apparently most wanted to

avoid-may not serve as a means of forestalling the district

court's decision on [a 12(b) (6)] motion." Cartee Indus., Inc.

v. Sum Holding L.P.,      949 F.2d 42, 48    (2d Cir. 1991). As such,

allegations that are contradicted by documentary evidence are

not entitled to a presumption of truth. See L-7 Designs, Inc.

v. Old Navy, LLC,      647 F.3d 419, 422    (2d Cir. 2011).



  IV.    The Applicable Statute of Limitations Bars in Part

         Plaintiff's Claims Under Section 1981, Section 1983,

         Title VII, ADEA, NYSHRL, and NYCHRL



            "Title VII [and] the ADEA.           require a plaintiff

to file a notice with the EEOC within 300 days of an alleged

adverse action." Wade v. N.Y.C. Dep't of Ed.,         667 F. App'x

311, 312   (2d Cir. 2016)    (summary order). Plaintiff's claims

under§ 1983, NYSHRL, and the NYCHRL are subject to a three-

year statute of limitations. See Owens v. Okure,         488 U.S. 235

(1989)   (applying three-year statute of limitations to§ 1983

claims); Kassner v. 2nd Ave. Delicatessen Inc.,         496 F.3d 229,

238   (2d Cir. 2007)    (applying three-year statute of
                                  15
limitations to claims under NYSHRL and NYCHRL); N.Y.C.P.L.R.

§ 214(2)   (NYSHRL claims); N.Y.C. Admin. Code§ 8 -50 2(d)

(NYCHRL). Section 1981 claims are subject to a four-year

statute of limitations period. See Jones v. R. R. Donnelley     &


Sons Co ., 541 U.S. 369 , 383 (2004).



           A claim begins to accrue at the time that a

plaintiff knew or had reason to know of a discrete act of

discrimination . Nat'l R.R. Passenger Corp. v . Morgan,   536

U.S. 101, 109-10 (2002) . Discrete discriminatory acts, such

as "such as termination, failure to promote, denial of

transfer or refusal to hire," are not actionable if time-

barred , "even when they are related to acts alleged in timely

filed charges. " Id. at 113-14.



           According to the Complaint, Plaintiff filed her

Charge of Discrimination with the EEOC in July 2017. Compl .    ~


35. The Complaint does not specify the exact date, but

Exhibit A of the Plaintiff's memorandum in opposition to this

motion shows that Plaintiff filed her Intake Questionnaire

with the EEOC on July 25 , 2017 . Pl.'s Opp. Br. Ex. A at 5.

Accordingly, to the extent that Plaintiff's Title VII and

ADEA claims arise from discriminatory or retaliatory acts



                                  16
accruing before September 28, 2016 (300 days before July 25,

2017), those claims are time-barred.



          In addition, Plaintiff commenced the instant action

on September 25, 2017. As such, any§ 19 8 3, NYSHRL, or NYCHRL

claims based on conduct that accrued prior to September 25,

2014, as well as any§ 1981 claims that accrued before

September 25, 2013, are likewise untimely.



  V. The Election of Remedies Doctrine Bars the NYSHRL and

       NYCHRL Claims to the Extent They Were Adjudicated

       Before the NYSDHR



          The "election of remedies" provisions found in

NYSHRL and NYCHRL provide that an individual who has filed a

complaint with either the NYSDHR or the New York City

Commission on Human Rights (the "Commission") thereby waives

her right to sue in court.



          The NYSHRL provision reads as follows:



          Any person claiming to be aggrieved by an unlawful

discriminatory practice shall have a cause of action in any

court of appropriate jurisdiction      . unless such person
                              17
had filed a complaint hereunder or with any local commission

on human rights .    . provided that, where the division has

dismissed such complaint on the grounds of administrative

convenience, on the grounds of untimeliness, or on the

grounds that the election of remedies is annulled, such

person shall maintain all rights to bring suit as if no

complaint had been filed in the division.



          N.Y. Exec. Law§ 297(9). The NYCHRL provision

similarly states:



          Except as otherwise provided by law, any person to

be aggrieved an unlawful discriminatory practice as defined

in chapter one of this title or by an act of discriminatory

harassment or violence as set forth in chapter six of this

title shall have a cause of action in any court of competent

jurisdiction.       unless such person has filed a complaint

with city commission on human rights or with the state

division of human rights with respect to such alleged

unlawful discriminatory practice or act of discriminatory

harassment or violence.



          N.Y.C. Admin. Code§ 8-502(a). As such, NYSHRL and

NYCHRL require dismissal of a suit in court if the
                              18
complainant has lodged a complaint with either the NYSDHR or

the Commission, and this bar applies in federal court as well

as state court. See York v. Ass'n of the Bar of the City of

N.Y., 286 F.3d 122, 127 (2d Cir. 2002); McGullam v. Cedar

Graphics, Inc.,   609 F.3d 70, 74 n.3 (2d Cir. 2010).



          In this case, the election of remedies bar requires

dismissal of all of Yu's claims brought under NYSHRL based on

national origin, race/color, and retaliation. These claims

are barred because Yu's April 2012 NYSDHR complaint

explicitly included these claims, and the NYSDHR concluded

after an investigation that there was "no probable cause" to

believe such prohibited conduct occurred. See Robins Deel.

Ex. Bat 4, 11.



          Plaintiff has alleged that she filed a charge with

the NYSDHR alleging race discrimination, ostensibly based on

the same conduct underlying the claims here. More

specifically, in the instant action Plaintiff has alleged

that her former director, Postiglione, said to a colleague

that "they should go after the Asian girl." Compl. ! 2. In

the NYSDHR proceeding, support was found for only one remark

regarding Yu's ethnicity, namely, that Postiglione was found

to have asked, upon learning that she was being demoted, why
                               19
ACS did not "give it to the Asian girl." Robins Deel. Ex. B

at 12. While phrased somewhat differently, the essence o f the

alleged statement b y Postiglione is the same. As stated

ab o ve, the NYSDHR found that there was no discriminatory

animus underl y ing Postiglione's comment. Robins Deel. Ex. B

at 3.



               Therefore, allegations that were already argued

before the NYSDHR, including the allegation that Postiglione

discriminated against Yu b y referring to her as the "Asian

girl," are dismissed.



   VI.     The Complaint Fails to State a Cause of Action Under
                     .
           Federal Law or NYSHRL



           a. Discrimination Claims



               1. Title VII and NYSHRL 3



               Plaintiff brings this lawsuit under Title VII for

alleged discrimination on the basis of race                       ("Asian"), color

("yellow"), religion (unidentified), sex (unidentified but

       Ti tle VII and NYSHRL c l a i ms a r e consi d e r ed unde r the s ame
fr amewo rk, a n d the Cou rt the r efor e analyze s t hem toge t her . See , e . g .,
McGill v . Univ. of Rochester, 600 F . App ' x 789 , 790 (2d Cir. 20 1 5) .

                                            20
assumed female)   or national origin ("Chinese"), and under

NYSHRL for alleged discrimination on the basis of these same

characteristics, as well as creed (unidentified), disability

(unidentified), predisposing genetic characteristics

(unidentified), and marital status     (unidentified).



          Under the framework set forth in McDonnell Douglas

v. Green, 411 U.S. 792     (1973), to make a prima facie showing

of discrimination under Title VII or NYSHRL, a plaintiff must

show that "(1) she is a member of a protected class;       (2)   she

applied and was qualified for a job for which the employer

was seeking applicants;     (3) she was rejected for the

position; and (4) the position remained open and the employer

continued to seek applicants having the plaintiff's

qualifications." Aulicino v. N.Y.C. Dep't of Homeless Servs.,

580 F.3d 73, 80 (2d Cir. 2009). "[W]hile a discrimination

complaint need not allege facts establishing each element of

a prima facie case of discrimination to survive a motion to

dismiss, it must at a minimum assert nonconclusory factual

matter sufficient to nudge its claims across the line from

conceivable to plausible" in order to proceed. EEOC v.       Port

Auth. of N.Y.   & N.J.,   768 F.3d 247, 254   (2d Cir. 2013). Put

differently, "absent direct evidence of discrimination, what

must be plausibly supported by facts alleged in the complaint
                                 21
is that the plaintiff is a member of a protected class , was

qualified, suffered an adverse employment action, and has at

least minimal support for the proposition that the employer

was motivated by discriminatory intent." Littlejohn v . City

of N.Y.,   795 F.3d 297 , 312 (2d Cir . 2015).



           Although the Complaint provides a list titled

"Adverse Employment Action," it offers no facts to indicate

that these are anything but conc lu sory allegations. Moreover,

even if Plaintiff did adequately allege an adverse employment

action, her claim fails because the facts do not provide even

minimal support for the proposition that the employer was

motivated by discriminatory intent.



           Plaintiff states that she has worked at ACS since

2008 and was terminated in 2016 , yet the only allegation

remotely connected to a protected characteristic in her

entire Complaint is the claim that her former director

allegedly stated in 2013 that "they should go after the Asian

girl." See Compl .   <J[   2.




                                22
            2. ADEA



            A plaintiff alleging discrimination under the ADEA

must allege that (1) she was within the protected age group;

( 2) she was qualified for the position she held;   ( 3) she

suffered an adverse employment action; and (4) the adverse

employment action occurred under circumstances giving rise to

an inference of discrimination. See Gorzynski v. JetBlue

Airways Corp.,   596 F.3d 93, 107 (2d Cir. 2010). Moreover, the

plaintiff must allege that "age was the 'but-for' cause of

the employer's adverse action." Gross v. FBL Fin. Servs.

Inc.,   557 U.S. 167, 177 (2009).



           Here, the Complaint fails to allege Plaintiff's age

or facts to give rise to any inference of discrimination. As

such, Plaintiff's ADEA claims are also dismissed.



         b. Retaliation Claims




           To establish a prima facie case of retaliation

under Title VII, the ADEA, and NYSHRL, an employee must show

(1) participation in a protected activity known to the

defendant(s);    (2) an employment action disadvantaging the

plaintiff; and (3) a causal connection between the protected
                                 23
activity and the adverse employment action. Sotomayor v. City

of N.Y.,    862 F.Supp.2d 226, 261 (E.D.N.Y. 2012)   (citation

omitted).



            An adverse employment action is any action that

"could well dissuade a reasonable worker from making or

supporting a charge of discrimination." Burlington N.      &   Santa

Fe Ry. Co. v. White,    548 U.S. 53, 57   (2006). For an adverse

retaliatory action to be causally connected to a complaint,

plaintiff "must plausibly allege that the retaliation was a

'but-for' cause of the employer's adverse action" or "that

the adverse action would not have occurred in the absence of

the retaliatory motive." Vega v. Hempstead Union Free Sch.

Dist., 801 F.3d 72, 90 (2d Cir. 2015)     (citation omitted). The

causal connection required for proof of a retaliation claim

can be established "indirectly by timing: protected activity

followed closely in time by an adverse employment action."

Id. However, "district courts in [this] Circuit have held

that a passage of more than two months between the protected

activity and the adverse employment action does not allow for

an inference of causation." Preuss v. Kalmar Labs, Inc.,         970

F.Supp.2d 171, 198 (S.D.N.Y. 2013). Moreover, even where

temporal proximity exists, "[w]here timing is the only basis

for a claim of retaliation, and gradual adverse job actions
                                24
began well before the plaintiff had ever engaged in any

protected activity, an inference of retaliation does not

arise." Slattery v . Swiss Reinsurance Am. Corp., 248 F.3d 87,

95 (2d Cir. 2001).



            According to Plaintiff, Defendants retaliated

against her after she protested discrimination, filed

grievances for unemployment, and reported misconduct. Compl.

at 2. Construing the Complaint liberally in favor of the

Plaintiff, it alleges the following incidents of retaliation

after September 25, 2014: 4



            First, Plaintiff alleges that in January 20 15 she

applied for and was denied application for "Mayors

scholarship, where Personnel Director Faustina Haynes[]

retaliated and stated 'the agency is not able to support

[Yu].'" Compl.    ~   7. Even assuming that these allegations meet

the pleading standard for retaliatory "adverse employment

action," Plaintiff fails to plead facts plausibly supporting

an inference that these actions were taken because she

complained of or otherwise opposed discrimination. Indeed,

the Complaint has no allegations that Plaintiff complained of


      Title VII and ADEA claims accruing before September 28, 2016 and
NYSHRL claims accruing before September 25 , 20 14 are time-barred , as
discussed in Part IV, supra .
                                    25
or otherwise opposed discrimination between her filing the

Article 78 proceeding in 2013 and her denied application for

"Mayors scholarship" in January 2015.



          Second, Plaintiff alleges that her supervisor,

Sedlis, "wrote [her] up" in January 2016 "with urgency from

Kaytlin Simmons." Compl.    ~   13. However, the Complaint does

not provide facts as to how this action affected Plaintiff's

employment, if at all.



          Third, Plaintiff makes several allegations of

retaliation occurring March 13-16 2016. Compl.      ~~   14-18. To

the extent that Plaintiff alleges that she engaged in

protected activity by filing Union grievances based on

alleged underpayment and working above title, filing a

complaint to the ACS Commissioner that ACS attorney Hochberg

was violating the Hatch Act, or submitting a Workplace

Violence Report, Compl.    ~~   9, 11, 16, 25, there are no facts

in the Complaint supporting the proposition that ACS's

subsequent actions were taken in order to protest or oppose

statutorily prohibited discrimination. On the contrary,

evidence suggests that these actions, including Yu's 30-day

suspension, were taken as a result of the incident between Yu

and Simmons relating to Yu's timesheet and overtime approval.
                                  26
See Robins Deel. Ex. G. ALJ Zorgniotti later found that Yu's

behavior during that incident warranted disciplinary action.

See id. Nothing in the Complaint undermines ALJ Zorgniotti's

findings or remotely suggests that these actions were taken

in retaliation for Yu's reports of misconduct, the last of

which had been made at least three months prior. See id.



          Fourth, Plaintiff alleges that she was relocated to

a warehouse in "deep Brooklyn" on April 13, 2016, where she

was "forced to pack [her] 8 years of work in two hours,

hurting [her] back from their aggressive bullying." Id. 1 20.

Assuming that Plaintiff is suggesting that this action was

adverse and taken in retaliation for the complaints she made

against her colleagues in March 2016, the facts as alleged do

not support such a causal connection. By April 2016,

Plaintiff had been subjected to no less than five

disciplinary actions for her misconduct since she began

working at ACS in 2008. See Robins Deel. Ex. G at 12-13.

Accordingly, the timing of the action cannot be sufficient to

establish a causal connection between it and Yu's previous

complaints. The same is true with respect to the agency's

denial of Yu's internal retaliation complaint in July 2016.

Compl. 1 22.                                            , .•
                                                       r 1)
                                                       ✓




                             27
          Fifth, Plaintiff alleges that she was terminated

and escorted out of the building on September 15, 2016 as a

result of her reporting "abuses" to the DOI on September 11,

2016. Compl.   ~~   25-26. But those actions were taken pursuant

to the recommendation of ALJ Zorgniotti, who found that

termination was warranted "[i]n consideration of [Yu's]

proven misconduct, her prior disciplinary record, as well as

the absence of any compelling mitigation evidence." See

Robins Deel. Ex. G at 15. Moreover, Plaintiff admits that the

hearing that resulted in her termination was held before she

reported any abuses to DOI, Compl.       ~   24, meaning the

disciplinary recommendation resulting from that hearing

cannot be considered retaliatory. See Pinero v. Long Island

State Veterans Home, 375 F. Supp. 3d 162, 168         (E.D.N.Y. 2005)

("There can be no inference of retaliatory animus where the

adverse employment action occurred prior to the protected

activity.").



          Sixth, Plaintiff alleges that on January 30, 2017,

the CSC affirmed ALJ Zorgniotti's recommendation and on

February 6, 2017, the CSC denied her requests for a

reconsideration of her 30-day suspension and subsequent

termination, a transfer to another City agency, and her

reinstatement to ACS. Compl.    ~~    27, 29-31. As with the
                                 28
allegations above, Plaintiff provides no facts to suggest

that these actions were taken because of her various reports

or complaints; by contrast, Yu's disciplinary history and

pattern of misconduct, as summarized by ALJ Miller and ALJ

Zorgniotti, suggests that the CSC had a legitimate basis for

affirming ALJ Zorgniotti's decision and denying Yu's

subsequent requests.



          Finally, Plaintiff alleges that she applied for an

internship through the City and was denied in July 2017.

However, July 2017 was roughly 11 months after she had last

made any complaints or reports about ACS employees. Moreover,

Plaintiff provides no facts regarding what the position

entailed or which City agency it involved. As such, the mere

fact that she was denied an internship with the City in July

2017 cannot support a claim for retaliation.



       c. Section 1981 and Section 1983 Claims



          A municipality may not be held liable in an action

under§§ 1981 or 1983 for allegedly unconstitutional actions

by its employees below the policymaking level solely on the

basis of respondeat superior. Monell v. Department of Social

Servs., 436 U.S. 658, 691 (1978). Instead, a plaintiff is
                             29
required to show that "the challenged acts were performed

pursuant to a municipal policy or custom." See Littlejohn,

795 F.3d at 314   (citing Patterson v. Cty. of Oneida, 375 F.3d

206, 226 (2d Cir. 2004); Monell,    436 U.S. at 692-94). A

plaintiff "need not identify an express rule or regulation,"

but instead may establish liability by demonstrating that "a

discriminatory practice of municipal officials was so

persistent or widespread as to constitute a custom or usage

with the force of law, or that a discriminatory practice of

subordinate employees was so manifest as to imply the

constructive acquiescence of senior policy-making officials."

Id. A municipal policy "may be inferred from the informal

acts or omissions of supervisory municipal officials," Turpin

v. Mailet, 619 F.2d 196, 200 (2d Cir.), cert. denied, 449

U.S. 1016, 101 S.Ct. 577,   66 L.Ed.2d 475   (1980), and

"municipal inaction such as the persistent failure to

discipline subordinates who violate [persons'] civil rights

could give rise to an inference of an unlawful municipal

policy of ratification of unconstitutional conduct," Batista

v. Rodriguez, 702 F.2d 393, 397     (2d Cir. 1983).



          A complaint that fails to allege that a municipal

policy or custom caused the deprivation of a constitutional

right is facially deficient and warrants dismissal. Ezagui v.
                               30
City of N.Y.,   726 F.Supp.2d 275, 284-85 (S.D.N.Y. 2010)

Thus, here, even if Plaintiff had adequately alleged a

constitutional violation, her§§ 1981 and 1983 claims fail

because she has not alleged that a municipal policy or custom

caused that vio lati on.



          d. Hostile Work Environment Claims



            To bring a hostile work environment claim under

federal or state law, a plaintiff must allege facts from

which a court can infer that "the workplace is permeated with

discriminatory intimidation, ridicule, and insult that is

sufficiently pervasive to alter the conditions of the

v i ctim's employment." Kassner,        496 F.3d at 240. Plaintiff

must also show that she was "subjected to hostility because

of [her] membership in a protected class." Id. at 241. The

incidents giving rise to a hostile work environment claim

must be "continuous and concerted to be considered

pervasive," and "minor incidents do not merit relief." Id. at

240-41.



            The factual allegations in the Complaint are

ins ufficient to state a claim for hostile work environment.

The only discriminatory comment alleged in the Complaint is
                                   31
Postiglione's reference to Yu as the "Asian girl" in 2013.

Compl.   ~   2. To the extent Plaintiff claims a hostile work

environment based on this alleged statement, "isolated, minor

acts or occasional episodes" of discrimination do not warrant

relief. Brennan v. Metr. Opera Ass'n, 192 F.3d 310, 318      (2d

Cir. 1999). Plaintiff's hostile work environment claims are

therefore dismissed.



         e. Fourteenth Amendment Claims



             To the extent the Complaint can be read to allege

standalone equal protection and due process violations, those

claims also fail.



             The Equal Protection Clause of the Fourteenth

Amendment is "essentially a direction that all persons

similarly situated should be treated alike." Brown v. City of

Syracuse,    673 F.3d 141, 151 (2d Cir. 2012). The Second

Circuit has recognized equal protection claims under two

frameworks. The first type of claim, a "class of one" claim,

is unavailable to Plaintiff, a public employee. See Engquist

v. Or. Dep't of Agric., 553 U.S. 791      (2008). Courts in the

Second Circuit have also recognized equal protection claims

based on a second theory, the "selective enforcement theory,"
                                 32
where a plaintiff has proven that   (1) she, compared with

others similarly situated, was selectively treated; and (2)

that such selective treatment was based on impermissible

considerations such as race, religion, intent to inhibit or

punish the exercise of constitutional rights, or malicious or

bad faith intent to injure a person. See Brown,   673 F.3d at

151-52.



          The Complaint fails to allege that Plaintiff was

treated differently than others similarly situated, or that

the selective treatment was based on any of the impermissible

characteristics described above. Instead, the Complaint

merely states conclusory allegations that Defendants violated

Plaintiff's equal protection rights. As such, Plaintiff's

equal protection claims are dismissed.



          Additionally, Plaintiff's due process claim fails

because Plaintiff received all of the process that she was

due. In this Circuit, an employee "who has a property

interest in his employment .   . is entitled to oral or

written notice of the charges against him, an explanation of

the employer's evidence, and an opportunity to present his

side of the story before he is subjected to the loss of

employment." Lefebvre v. Morgan, 234 F.Supp.3d 445, 457
    (

'


        (S.D.N.Y. 2017). With respect to Plaintiff's 30-day

        suspension in 2013, she received notice of the charges and a

        hearing at which evidence was presented and at which she was

        represented by counsel. See Robins Deel. Ex. E. Plaintiff

        also appealed that decision to the CSC, and had the

        assistance of counsel in doing so.    Id. The same is true with

        respect to Plaintiff's 2016 disciplinary proceedings, which

        resulted in her termination. See Robins Deel. Ex s. G, J.

        Accordingly, Plaintiff was provided a full and fair

        opportunity to be heard on the charges that led to her

        suspension and termination, and any due process claims are

        dismissed.



               f. Dismissal with Prejudice as to the Federal and

                     NYSHRL Claims



                     While a district court has no obligation to grant

        leave to amend where such leave has not been requested,          see

        Gallop v. Cheney,    642 F.3d 364, 369 (2d Cir. 2011), a prose

        complaint generally should not be dismissed "without granting

        leave to amend at least once when a liberal reading of the

        complaint gives any indication that a valid claim might be

        stated." See Branum v. Clark,    927 F.2d 698, 705   (2d Cir .

        1991). Still, dismissal with prejudice is permissible where a
                                        34
complaint's substantive allegations are insufficient and

repleading would be futile.   See Cuoco v. Moritsugu,   222 F.3d

99 , 112 (2d Cir. 2000).



          Here, amendment as to the Title VII, ADEA , Section

1981, Section 1983, Fourteenth Amendment, and NYSHRL c laims

would be futile because the defects related to those claims

are not a result of "inadequate[] or inartful[]n pleading.

Id. at 112.



          Plaintiff has repeatedly filed claims with various

agencies that are virtually identical to the ones raised in

this case, and they have consistently been deemed meritless.

ALJ Miller , in recommending Yu's 30-day suspension, noted

that Yu ignored the seriousness in which ACS viewed her

misconduct, continually demonstrated a "profound disdain for

her supervisor,n and seemed to "feel[] entitled.n Robins

Deel. Ex. Cat 10. Similarly, in recommending termination of

Plaintiff's employment, ALJ Zorgniotti noted her "poor

att itude, her lack of remorse, and her adamant, mistaken

belief that the problems lie with her supervisors and that

they are there to serve her only .n Robins Deel. Ex. G at 14.

In short, it is apparent that the substance of Plaintiff's



                               35
. •' .
         federal and NYSHRL allegations is mere disagreement with

         Defendants' actions taken in response to her misconduct.



                      Accordingly, even read liberally, Plaintiff's

         Complaint does not support a valid claim under federal law or

         NYSHRL, and those claims are dismissed with prejudice.



             VII. The Remaining Claims Are Also Dismissed



                      Plaintiff also brings discrimination claims under

         NYCHRL. 5 Having dismissed all of Plaintiff's federal claims,

         as well as the NYSHRL claims considered under the same

         standards as their federal counterparts, the Court declines

         to exercise supplemental jurisdiction over Plaintiff's NYCHRL

         claims. See 28 U.S.C. § 1367    (permitting a district court to

         "decline to exercise supplemental jurisdiction over a claim"

         once it "has dismissed all claims over which it has original

         jurisdiction") ; Morse v. Univ. of Vt ., 97 3 F. 2d 122, 12 7 ( 2d

         Cir. 1992)    ("[when] all federal-law claims are eliminated

         before trial, the balance of factors .         point toward

         declining to exercise jurisdiction over the remaining state-

         law claims"); Espinoza v . N.Y.C. Dep't of Transp.,     304

         F.Supp.3d 374 , 391 (S.D.N.Y. 2018)   (noting that"[c]ourts in

         5

                                         36
...• .
         this District routinely decline to exercise supplemental

         jurisdiction over a plaintiff's NYCHRL claims after

         dismissing all federal claims").



                   The Complaint could also be read as raising a state

         law defamation claim. See Compl.   ~   6 (alleging that

         Defendants "post[ed] inflammatory charges and comments on the

         internet"). To the extent that is the case, the Court also

         similarly declines to exercise jurisdiction over the

         defamation claim.



                   Plaintiff's NYCHRL and defamation claims are

         therefore dismissed without prejudice to re-file in state

         court.



           VIII.   Conclusion



                   Under the authorities and conclusions set forth

         above, the Defendants' motion to dismiss the Complaint is

         granted in its entirety. Plaintiff's claims under federal law

         and NYSHRL are dismissed with prejudice, while Plaintiff's

         NYCHRL and defamation claims are dismissed without prejudice

         to re-file in state court.



                                       37
            It is so ordered.




November   i-1
New York, NY
                 2018




                                     U.S.D.J.




                                38
